Citation Nr: 0500977	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.

3.  Entitlement to a compensable disability rating for burn 
scars on the right hand, left face, and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

A review of the record reveals that the PTSD claim was 
previously denied by an October 1995 rating decision.  The 
July 2001 rating decision on appeal did not explicitly 
address whether new and material evidence had been submitted 
to reopen this previously denied claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  

In September 2004, a hearing was held at the RO in Waco 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct that 
hearing and decide this case.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In April 1975 and February 1976, the RO denied the claim 
for service connection for hearing loss.  The veteran did not 
perfect an appeal from those decisions.

2.  Some of the evidence received since 1976 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hearing loss.

3.  The veteran had left ear hearing loss prior to his entry 
into service.  This condition is not the result of disease or 
injury in service.  

4.  The veteran's left ear hearing loss did not increase in 
severity during or as a result of service.

5.  There is no competent evidence showing the veteran's 
current right ear hearing loss is related to disease or 
injury incurred during service.

6.  In October 1995, the RO denied the claim for service 
connection for PTSD.  The veteran did not perfect an appeal 
from that decision.

7.  Some of the evidence received since 1995 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.



8.  The residual burn scars on the veteran's right hand, left 
face, and neck are superficial and barely detectable, with no 
evidence of pain, ulceration, adherence to underlying tissue, 
inflammation, or any other disability resulting from the 
scars, to include no limitation of function. 

9.  The veteran's residual burn scars are not disfiguring.


CONCLUSIONS OF LAW

1.  The April 1975 and February 1976 RO rating decisions that 
denied service connection for hearing loss are final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2003 and 2004).

2.  New and material evidence has been received, and the 
claim for service connection for hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Hearing loss was not incurred in or aggravated by 
military service, and service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2004).

4.  The October 1995 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2003 and 
2004).

5.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).



6.  The criteria for a compensable disability rating for burn 
scars, right hand, left face, and neck, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7800, 7802 and 7805 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical and personnel records; his contentions, 
including testimony provided before the Board in September 
2004; VA examination reports dated in 1975, 1976, 2003, and 
2004; VA records for outpatient treatment on various dates 
between 1975 and 2004; a sound level meter survey; and 
letters from William Lebeau, M.D.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  

Hearing loss

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for sensorineural hearing loss may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

The veteran first claimed service connection for hearing loss 
shortly after his period of service.  An April 1975 rating 
decision denied the claim as a 1975 VA examination had shown 
no hearing loss present.  The veteran disagreed with that 
decision in September 1975.  Additional VA examination was 
conducted in January 1976.  A February 1976 rating decision 
again considered the hearing loss claim, denying it as not 
shown by the evidence.  A statement of the case (SOC) was 
issued in February 1976.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

Although the veteran initiated an appeal of the 1975 rating 
decision, he did not perfect his appeal in response to the 
February 1976 SOC.  No correspondence was received from him 
within the appeal period.  Therefore, the April 1975 and 
February 1976 rating decisions are final. 

In October 2000, the RO received the veteran's claim to 
reopen.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to 1976 is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

As noted above, the 1975 and 1976 decisions denied service 
connection finding no hearing loss disability was shown.  
Since those decisions, additional evidence received includes 
VA outpatient treatment records, the veteran's contentions, 
and the reports of VA examination conducted in 2003 and 2004.

The medical evidence submitted since the 1975 and 1976 
decisions is new in that it was not previously of record.  It 
is necessary, therefore, to decide if this evidence is 
material.  To be material, it must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

In this case, material evidence has been received in that the 
additional evidence now shows the veteran has the claimed 
disability - hearing loss.  A claimant is not precluded from 
an award of service connection for hearing loss that first 
met the requirements of 38 C.F.R. § 3.385 after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The 
additional evidence includes statements from the veteran 
detailing his in-service noise exposure and a current 
diagnosis of a hearing loss disability.  The new evidence at 
least "contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's 
hearing loss disorder, to include the issue of whether he, in 
fact, experienced acoustic trauma during his military 
service.  The additional evidence is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to 1976 is new and material and serves to reopen 
the claim for service connection for hearing loss.  The Board 
can, at this point, now adjudicate the reopened claim, as the 
RO also reopened the claim and considered it on the merits in 
the June 2004 supplemental statement of the case.  

The laws and regulations concerning service connection are 
discussed above.  Initially, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
has difficulty hearing or that he was exposed to loud noises 
during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Left ear

The initial question is whether the veteran's left ear 
hearing loss preexisted his period of military service.  A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. 
§§ 1111, 1132.  

The service medical records show that upon entry into 
service, the veteran had defective hearing in the left ear.  
The issue, then, is whether this condition was aggravated by 
the veteran's military service.  A presumption of aggravation 
arises where there is an increase in disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and after service.  The burden 
is on the veteran to establish aggravation.  See VAOPGCPREC 
3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  

In this case, the veteran has not carried his burden of 
showing his left ear hearing loss was aggravated by service.  
There were no complaints of hearing problems during service.  
On a January 1973 report of medical history, the veteran 
denied ever having hearing loss.  Audiometric results were 
within normal limits at that time.  

Post-service medical evidence shows no aggravation, in that 
the 1975 VA examiner stated the audiometric results were 
normal and diagnosed hearing loss "by history," based on 
the veteran's reported history.  Hearing loss was not 
formally diagnosed until many years after service, and the 
veteran has never stated a medical professional told him his 
preexisting left ear hearing loss was aggravated by service.  
In fact, a VA examiner reviewed the claims file in 2004 and 
concluded the 1975 VA examination showed no significant 
change in the findings concerning the left ear in relation to 
the enlistment physical.  

For these reasons, the Board concludes service connection 
must be denied.  Even accepting that the veteran was exposed 
to acoustic trauma during service, there must be medical 
evidence that exposure aggravated his preexisting left ear 
hearing loss.  There is no such evidence in this case, and 
the veteran is not competent to render such an opinion.  
There is no reasonable doubt that could be resolved in the 
veteran's favor, as there is not an approximate balance of 
evidence.  

Right ear

The veteran did not have right ear hearing loss upon entry 
into service.  Incurrence of a chronic hearing loss 
disability during service is not factually shown.  As noted 
above, there were no complaints of hearing problems during 
service, and audiometric results in 1973 were within normal 
limits.  Presumptive service connection cannot be granted as 
the 1975 VA examiner stated the audiometric results were 
normal and diagnosed hearing loss "by history," based on 
the veteran's reported history.  

Hearing loss was not formally diagnosed until many years 
after service, and the veteran has never stated a medical 
professional told him his right ear hearing loss was incurred 
in service.  In fact, a VA examiner reviewed the claims file 
in 2004 and concluded the veteran's current hearing loss 
disability is not likely due to noise exposure during 
service.  


For these reasons, the Board concludes service connection 
must be denied.  Again, even accepting that the veteran was 
exposed to acoustic trauma during service, there must be 
medical evidence that exposure caused his current right ear 
hearing loss.  There is no such evidence in this case, and 
the veteran is not competent to render such an opinion.  
There is no reasonable doubt that could be resolved in the 
veteran's favor, as there is not an approximate balance of 
evidence.  

PTSD

An October 1995 rating decision denied service connection for 
PTSD.  The veteran was notified of the rating decision in 
November 1995.  No correspondence was received from him 
within the appeal period.  Therefore, the October 1995 rating 
decision is final. 

In October 2000, the RO received this claim to reopen.  The 
RO denied entitlement to service connection for PTSD in the 
July 2001 rating decision on appeal without considering the 
preliminary issue of whether the veteran had submitted new 
and material evidence to reopen the claim.  However, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992).  The 
Board concludes the veteran is not prejudiced by its 
consideration of the issue since the claim is being reopened.  

The law concerning reopening of claims is discussed above.  
The basis of the October 1995 denial of the claim was that 
the medical evidence did not show diagnosis of PTSD.  The 
additional medical evidence received since that denial does 
show the veteran has been diagnosed with PTSD.  The new 
evidence at least "contribute[s] to a more complete picture 
of the circumstances surrounding the origin" of the 
veteran's claimed psychiatric disorder.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to 1995 is new and material and serves to reopen 
the claim for service connection for PTSD.  However, the 
Board cannot, at this point, adjudicate the reopened claim, 
as further assistance to the veteran is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.

Burn scars

During his military service, the veteran incurred first and 
second degree burns on the right hand, left face, and neck.  
He now claims a compensable rating is warranted for the 
residual scars, alleging they are painful with weather 
changes and he is self-conscious about their effect on his 
appearance.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, such as in this case, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected burn scars are evaluated 
under Diagnostic Code 7805 for "other" scars.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  In an October 2002 Supplemental 
Statement of the Case, the RO considered the new regulations, 
and the new rating criteria were provided to the veteran and 
his representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board must consider whether a compensable rating can be 
granted under all potentially applicable diagnostic codes.  
It appears the scars from the veteran's service-connected 
burns may also be evaluated under Diagnostic Code 7800 since 
two of the scars are located on the face and neck, see 
Diagnostic Code 7800 (2002 and 2004); or under Diagnostic 
Codes 7801 and 7802 since the scars are the result of a burn 
injury, see Diagnostic Codes 7801 and 7802 (2002).  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case.").  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  The most recent VA examination in 2003 showed 
none of the scars affected functioning or motion of any body 
part, so a compensable rating cannot be granted on this 
basis.

Under the old rating criteria, Diagnostic Code 7800 provided 
a 10 percent rating for the disfigurement resulting from 
scars on the head, face, or neck, if the scar(s) on these 
locations were moderate and disfiguring.  Under the new 
rating criteria, Diagnostic Code 7800 provides a 10 percent 
rating for the disfigurement resulting from scars on the 
head, face, or neck if one characteristic of disfigurement is 
present.  Such characteristics are:  a scar more than five 
inches in length, a scar at least one-quarter (o.6 cm.) wide 
at the widest part, elevated or depressed surface contour of 
the scar, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches, 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches, underlying soft 
tissue missing in an area exceeding six square inches, or 
skin indurated and inflexible in an area exceeding six square 
inches.  Although the veteran does have a scar on the face 
(under the left eye) and the neck, none of these criteria are 
met.  The scar on the face is very small (.75 cm. in 
diameter), and the scar on the neck is not perceptible.  
There are no abnormalities in the appearance of these scars.  
The scars are not disfiguring. 

Under the old rating criteria, Diagnostic Code 7802 provided 
a 10 percent disability rating for scars from second-degree 
burns where the affected area(s) approximated one square 
foot.  38 C.F.R. § 4.118 (2002).  Ratings for widely 
separated areas, such as two or more extremities, will be 
rated separately.  NOTE to Diagnostic Code 7801 (2002).  
Under the new rating criteria, Diagnostic Code 7802 provides 
a 10 percent disability rating for scars, other than on the 
head, face, or neck, that are superficial and that do not 
cause limited motion and have area(s) of 144 square inches 
(929 square centimeters) or greater.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25.  Id.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  The 2003 VA examination showed the neck 
scar is not detectable; the scar just below the left eye 
measures 0.75 in diameter; and the scar on the dorsal aspect 
of the right hand measures 9 x 4.5 cm.  Therefore, since none 
of the scars affects an area approximating one square foot or 
of 144 square inches, under both the old and new rating 
criteria, a higher rating cannot be assigned.  The medical 
evidence shows the scars are barely detectable and very 
small.

The old version of Diagnostic Code 7801 does not apply 
because the veteran did not incur third-degree burns during 
service.  The new version of Diagnostic Code 7801 provides 
ratings for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion.  A deep scar is 
one associated with underlying soft tissue damage.  However, 
the veteran's service-connected scars have been medically 
classified as superficial (i.e., not deep), and, as discussed 
above, there is no persuasive evidence that the scars cause 
limited motion.

As noted above, the Board has considered all potentially 
applicable diagnostic codes.  Although there are other codes 
available to rate scars, none of them apply to the veteran's 
service-connected burn scars.  That is because according to 
the 2003 VA examination, none of the scars is deep 
(underlying soft tissue damage) or causes limited motion, see 
Diagnostic Code 7801 (2004); covers an area of at least 144 
square inches, see Diagnostic Code 7802 (2004); is poorly 
nourished or ulcerated, see Diagnostic Code 7803 (2002); or 
is unstable (frequent loss of skin covering), see Diagnostic 
Code 7803 (2004).  Despite the veteran's complaints, none of 
the scars was tender or painful on examination.  See 
Diagnostic Code 7804 (2002 and 2004).  

Accordingly, the preponderance of the evidence is against 
assignment of compensable disability ratings for the 
veteran's service-connected burn scars on the right hand, 
left face, and neck.  The regulations establish disability 
ratings that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A.A. § 1155.  The veteran has 
symptomatology indicative of, at most, superficial, well-
healed scars.  He has never alleged the scars have interfered 
with his earning capacity or, for that matter, that he has 
ever had to receive treatment for them.  Although the Board 
sympathizes with the veteran's complaints, the Board is 
constrained to abide by VA regulations.  Without impaired 
functioning as a result of the scars, or other abnormal 
findings such as tenderness, soft tissue damage, etc. (see 
discussion above), he simply is not entitled to a compensable 
disability rating.  The veteran does not meet these criteria, 
and there is no reasonable doubt on this matter that could be 
resolved in his favor.  The Board has considered all 
potentially applicable diagnostic codes, as discussed above.



Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

This case is before the Board on appeal from July and 
December 2001 rating decisions.  The claims were the subject 
of pre-adjudication VCAA notice provided to the veteran in 
March 2001.  The Board finds that the veteran has been 
provided VCAA content complying notice and proper subsequent 
VA process on all claims.  The Pelegrini II Court held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. at 120-121. 


The 2001 letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  This was then 
supplemented by further VCAA notice in November 2003.  
Although none of the VCAA letters told the veteran what was 
needed for new and material evidence to reopen his hearing 
loss and PTSD claims, that omission is not harmful to him, 
since the claims are being reopened and considered on the 
merits.  Finally the letters advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claims.

In this case, although the 2001 and 2003 VCAA notice letters 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of all his claims and 
to respond to VA notices.  He was given ample time to respond 
to each letter.  For these reasons, to decide the appeal 
would not be prejudicial error to the claimant. 

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the service medical and personnel records and post-
service VA treatment records identified by the veteran.  To 
the extent specific evidence is missing that is needed to 
adjudicate the merits of the PTSD claim, that is being 
rectified by the remand below.  The Board is not aware of a 
basis for speculating that any other VA or private treatment 
records exist relevant to the claims decided herein that have 
not been obtained.  The veteran was also provided VA 
examinations that included etiology opinions and findings 
concerning the current severity of his service-connected burn 
scars.  There is no evidence suggesting those scars have 
worsened since the last examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for hearing loss, the claim is 
reopened, and, to that extent only, the appeal is granted.  

Service connection for hearing loss is denied.



	(CONTINUED ON NEXT PAGE)



ORDER (Continued)

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.

Entitlement to a compensable disability rating for burn scars 
on the right hand, left face, and neck is denied.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the veteran 
has been afforded every possible consideration.  The claim 
for service connection for PTSD is remanded to ensure full 
and complete compliance with the duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

The basis of the RO's denial of the claim for service 
connection for PTSD was, at least in part, the lack of any 
evidence corroborating the alleged stressor and, according to 
the RO, the lack of specific information from the veteran 
that would allow his stressor to be corroborated.  However, 
review of the file shows dates and other specific details 
that would possibly lead to verification that the event 
occurred.  The veteran's personnel records show that he was 
stationed at Cape Newenham Air Force Station from December 
1972 to November 1973.  He was assigned to the 794th Aircraft 
Con. Wing Squadron.  He has consistently alleged that he was 
involved in an airplane crash in mid January 1973.  See 
statement from veteran in December 1975, VA outpatient 
treatment record dated in June 2004, and transcript of 
hearing testimony provided in September 2004.  Additional 
attempts should be made to verify the above incident.  

With respect to VA's duty to assist the veteran in obtaining 
potentially relevant evidence, it is clear further 
development is needed.  A letter from William Lebeau, M.D., 
indicated that the veteran had received psychiatric treatment 
since October 1998.  These records must be obtained since 
they would contain a history of the veteran's psychiatric 
condition.  The RO did make one request to this physician in 
May 2002, but no response was received, and it does not 
appear that a follow-up request was made as mandated by the 
VCAA.  Dr. Lebeau also noted the veteran's initial 
psychiatric hospitalization was at DePaul Psychiatric Center 
in April 2000, and these records are also potentially 
relevant.  The veteran routinely receives treatment at a VA 
facility, so the RO should also take this opportunity to 
obtain the most recent VA records.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In a November 1995 statement, the veteran indicated that he 
had just been awarded disability benefits from the Social 
Security Administration (SSA).  In his corresponding 
application for nonservice-connected benefits, he indicated 
his disability was "mental," which implies the basis of the 
award of disability benefits was psychiatric disorder(s).  VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, this case is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  
The claim is REMANDED for the following actions:  

1.  Obtain the veteran's medical records 
from the Central Texas Health Care System 
for treatment from January 2004 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from William Lebeau, 
M.D., and DePaul Psychiatric Center.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and ask them to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressor.  The veteran's 
personnel records show that he was 
stationed at Cape Newenham Air Force 
Station from December 1972 to November 
1973.  He was assigned to the 794th 
Aircraft Con. Wing Squadron.  He has 
consistently alleged that he was involved 
in an airplane crash in mid January 1973 
at the airport in Cape Newenham.  The 
flight originated in Bethel, Alaska. 



5.  Contact the Air Force Safety 
Center/JA at Kirtland AFB, NM, and ask 
them to provide any available information 
that might corroborate the veteran's 
alleged in-service stressor.  The veteran 
alleges he was involved in an airplane 
crash in mid January 1973 at the airport 
in Cape Newenham, Alaska.  The flight 
originated in Bethel, Alaska, and may 
have been on Weinz Airlines. 

6.  Then, complete any other necessary 
development (to include providing a VA 
PTSD examination, only if warranted by 
the evidence), readjudicate the claim.  
If any such action does not resolve a 
claim, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran unless he is notified.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, 
is necessary for a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts to develop his 
claim, including reporting for any VA examination the RO may 
schedule, is both critical and appreciated.  The veteran is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


